 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarber-Colman CompanyandUnited Automobile,Aircraft andAgricultural Implement Workers, AFL-CIO,Petitioner.CaseNo. 13-RC-7404.February 17, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.The Employer, a manufacturer of machines, motors, tools, airdistribution equipment, and other hardware, moves to dismiss the peti-tion on the ground that the authorization cards submitted in supportof the petition are of doubtful validity and authenticity in that theyallegedly do not comply with previous standards applied by theBoard.The Board has frequently and consistently held that the suffi-ciency of a petitioner's showing of interest, including questions relat-ing to the nature of the authorization cards submitted, is a matter foradministrative determination, not litigable in a representation hear-ing.2Moreover, we are administratively satisfied that the authoriza-tion cards submitted herein comply with the Board's requirements,and that the Petitioner has an adequate showing of interest in the unitherein found appropriate.Accordingly, the Employer's motion todismiss the petition on the ground of the inadequancy of the showingof interest is denied.'We find that a question affecting commerceiThe Employer excepts to the hearing officer's excluding from evidence a letter from thePetitioner's organizing committee addressed to all employees and detailing the results ofprevious unsuccessful organizing attempts at its plants.As the matters contained in theletter are not directly material to the issues here before the Board,were in fact coveredby other evidence at the hearing,and are in any event matters of which we can takejudicial notice as they involve other Board proceedings,we find that it was not prejudicialerror to reject the letter.Accordingly,we sustain the hearing officer's ruling.Cf.General ShoeCorporation,113 NLRB 905.2SeeInternational Furniture Company,119 NLRB 1462,1463;Potomac Electric PowerCompany,111 NLRB 553, 554.2The Employer contends that the Board should regnire more than a 30-percent showingof interest in situations like the present one where the Petitioner has over the past 10 yearslost three Board-conducted elections for employees in the unit herein found appropriate.We find no merit in this contention.Clearly, underthe Act thePetitioner was entitled toproceed to a Board-conducted election in a given appropriate unit three times over a10-year period.See Section 9(c)(3) of the ActWe do not believe that the exercise of130 NLRB No. 51. BARBER-COLMAN COMPANY479exists concerning the representation of certain employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's three Rockford, Illinois, plants only, whilethe Employer contends that the unit should also embrace its MiltonJunction, Wisconsin, facility which is located 43 miles away.All fourplants use the same materials and perform similar functions; only thespinning operation is unique to the Milton Junction plant.All fourlocations share common supervision, executive management, and pro-curement, and are subjected to identical management, personnel, andlaborrelationspolicieswhich are determined at the main office inRockford.There is some interchange between the various locationsand all employees receive similar benefits.Milton Junction hireslocally because of its location, while hiring for the other plants isdone at the central personnel office.Under these circumstances wefind that the requested unit limited to three plants is not appropriatebut, rather, in view of the functional integration of operations andcentralized management of labor matters that a four-plantunit isappropriate.'The parties are substantially in agreement on the composition of theappropriate unit, except that the Petitioner would exclude, while theEmployer would include, the time clerks, cafeteria workers, expedi-ters, dispatchers, superintendent's clerks, and personnel improvementemployees.Time clerks :The 30 time clerks, who function as part of the payrolldepartment, work at desks in production areas verifying total hoursworked and time consumed on specific projects by production em-ployees.They are hourly paid and receive benefits similar to em-ployees included in the unit.We find that they are plant clerical em-ployees and shall include them.5Cafeteria employees:The cafeteria employees, do not interchangewith other workers and are separately supervised, prepare and servefood in the plants and have the same employment benefits as otheremployees. In accordance with Board policy we shall include themin the unit.'Expediters and dispatchers:These two classificationspossess simi-lar duties and functions.The 15 to 20 expediters, who are under thematerialcontrol department, maintain and coordinate an efficient andthat right can now be used to prejudice the Petitioner in this case by requiring it to make,as the Employer requests, a 50-percent showing of interest.Furthermore,it is the elec-tion, not the showing, which is to determine the Union's majoritystatus."SeeJ Heber Lewis Oil Company, Inc., et at,123 NLRB 1115, 1116.5 See31array Ohio Manufacturing Co., Lawrenceburg,Tennessee,Division,118 NLRB1027, 1028.6 SeeSolarElectric Corporation,128 NLRB 35. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDadequate flow of material to productionareas.The 8 to 10 dispatcherswork in the production control department and arrange the sequenceof production on different projects among the various departments.Both classifications receive the same fringe benefits as other employees,and spend all their time in productionareas.In view of the foregoingand the entire record, we find that they are plant clerical employeesand shall include them.'Superintendent's clerks :The 5 to 10 superintendent's clerks, whowork in an office in the shop area, file, type, and perform other clericaltasks relating to production.They handle no confidential infor-mation, are hourly paid, and receive employment benefits similar toemployees included in the unit.Accordingly, we find them to be plantclerical employees and as their conditions of employment are similarto production employees we shall include them 8Personnel improvement employees:There are 16 employees workingin various production departments as part of an experimentalemployee-improvement program which is designed to last for severalyears.The purpose of the program is to provide certain productionand maintenance employees with a diversity of experience in many ofthe operations in the Employer's plants so that the employees will bequalified for higher skilled or other types of upgraded positions fromthose they currently fill.Their work in the program may also be thebasis for a promotion to a supervisory position.But there is no assur-ance that any particular employee in the program will in fact becomea supervisor and none of them at the time of the hearing possessed anysupervisory authority.On the contrary, they were all engaged inwork similar to that performed by other employees included in theunit.In view of the foregoing we find that their interests and con-ditions of employment are similar to those of other production andmaintenance employees and we shall, therefore, include them.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Rock-ford, Illinois, and Milton Junction, Wisconsin, plants, including lead-men, shippers and packers, stock clerks, inspectors, outsidetruckdrivers, garage employees, time clerks, dispatchers, expediters,superintendent's clerks, cafeteria employees, personnel improvementemployees, experimental shop workers, but excluding foremen, assist-ant foremen, powerhouse employees, time-study men, outside service-men, installers and demonstrators, engineering department employees,'SeeLitton Industriesof Maryland,Incorporated,125 NLRB 722, 725-726.8 SeeLtilliston ImplementCo.,121 NLRB 868, 870Y SeeUnited States Rubber Company,113 NLRB 746, 749; U SRadiumCorporation,122 NLRB 468, 470-471. GENERAL MOTORS CORPORATION481experimental department employees, office clerical employees, techni-cal employees, professional employees, watchmen, guards, and allsupervisors as defined in the Act.[Text of Direction of Election 10 omitted from publication.]11 As we have directed an election in a larger unit than that requested by the Petitioner,we shall permit the Petitioner to withdraw from the election upon written notice to theRegional Director, within 10 days from the date of this decision.GeneralMotors CorporationandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica, UAW-AFL-CIO.Case No. 7-CA-2560.February 20,1961DECISION AND ORDERUpon charges duly filed by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America,UAW-AFL-CIO, herein called UAW, the General Counsel of the Na-tionalLabor Relations Board, by the Regional Director for theSeventh Region, issued a complaint and notice of hearing, dated De-cember 14, 1959, and an amended complaint and notice of hearing,dated January 27, 1960, alleging that the Respondent, General MotorsCorporation, herein called GM, had engaged in and was engaging incertain unfair labor practices affecting commerce within the meaningof Section 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the complaint and noticeof hearing, as amended, were duly served upon the Respondent andthe UAW.The amended complaint alleges, in substance, that on or aboutOctober 27, 1959, GM refused and continuously to date has refused tocomply with a request of the UAW, the exclusive representative ofGM employees in an appropriate unit, to bargain concerning termsof anagreementsupplementaryto anexistingagreementbetween theparties.The Respondent's answer, in effect, admits the factual allegationsof the amended complaint, but denies the commission of any unfairlabor practice.On February 10, 1960, a hearing was held in Detroit, Michigan,before TrialExaminerAlbert P. Wheatley.The General Counsel,the UAW, GM, and the Intervenor 1 appeared. In addition to testi-mony taken, all the parties entered into -a stipulation of facts ; theywaived the preparation and issuance of an Intermediate Report, and1The Intervenor is a group of GM employees in the appropriate unit who are opposed tothe DAW's proposed supplemental agreement.The intervention was limited to the filingof briefs and oral argument.130 NLRB No. 54.597254-61-vol. 130-32